Hewlett-Packard Company 3000 Hanover Street Mail Stop 1050 Palo Alto, CA 94304-1112 www.hp.com VIA EDGAR March 31, 2011 Ms. Kathleen Collins Accounting Branch Chief U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Hewlett-Packard Company Form 10-K for the Year Ended October 31, 2010 Filed December 15, 2010 File No. 001-04423 Paul T. Porrini Vice President, Deputy General Counsel and Assistant Secretary Tel +1 Fax +1 paul.porrini@hp.com Dear Ms. Collins: Thank you for your letter dated March 8, 2011 with regard to the above-referenced filing made by Hewlett-Packard Company (“HP”).We have provided below HP’s responses to the comments set forth in your letter.To facilitate your review, each of HP’s responses is presented beneath the corresponding comment. Form 10-K for the Fiscal Year Ended October 31, 2010 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources, page 60 1. We note your response to prior comment 2 and your liquidity discussion on page 61 where you indicate that the company intends for certain cash balances to remain outside of the U.S. and that you believe you have sufficient sources of liquidity to meet your U.S. liquidity needs through ongoing cash flows, external borrowings or both. While we note your intent is to permanently reinvest such funds outside of the U.S., we continue to believe you should consider providing enhanced liquidity to disclose the amount of cash and investments held by foreign subsidiaries that would be subject to the potential tax impact associated with the repatriation of undistributed earnings on foreign subsidiaries.In this respect, this disclosure would illustrate that some investments are not presently available to fund domestic operations such as the payment of dividends, corporate expenditures or acquisitions without paying a significant amount of taxes upon their repatriation. In addition, we note your response also indicates that the majority of the cash held outside of the United States is utilized to support non-U.S. liquidity needs. Tell how you considered expanding your liquidity disclosures to also include a discussion regarding the company’s ability to meet your non-U.S. liquidity needs. 1/4 HP has not disclosed the amount of cash that is held outside of the United States because HP does not expect any restrictions or taxes on repatriation of those resources to have a material effect on HP’s overall liquidity, financial condition or results of operations. For example, HP would not utilize cash that is subject to restrictions on repatriation to meet its U.S. liquidity needs if HP would be required to pay a significant tax to repatriate those amounts.In addition, should HP have U.S. liquidity needs that could not be satisfied by cash held within the United States at a time that the cost of repatriation of cash held outside of the United States exceeds the cost of borrowing within the United States, HP would borrow in the United States through its shelf registration statement or through the other available borrowing resources identified on page 64 of the Form 10-K.Moreover, even if all of the cash that is held outside of the United States was completely restricted from repatriation, HP believes that it would still have adequate alternative sources of liquidity to meet its U.S. liquidity needs. HP does not expect the geographic location of its sources of liquidity to have a material effect on HP’s overall liquidity or capital resources or its ability to meet its cash requirements over the short or the long term.In addition, as a global company, HP’s liquidity sources and needs are spread throughout the many countries in which HP does business.As such, we do not believe that a general discussion of HP’s ability to meet its non-U.S. liquidity needs would be material to investors. Item 8. Financial Statements and Supplementary Data Note 14. Taxes on Earnings, page 122 2.
